



COURT OF APPEAL FOR ONTARIO

CITATION:

Dembeck v. Wright, 2012
    ONCA 852

DATE: 20121204

DOCKET: C54134

Gillese, Rouleau and Epstein JJ.A.

BETWEEN

Ella Dembeck

Applicant (Appellant)

and

Terence William Wright

Respondent

(Respondent in Appeal)

Patrick Kraemer and Daniel W. Veinot, for the appellant

Elliot Berlin, for the respondent

Heard: June 18, 2012

On appeal from the order of Justice Craig Perkins of the
    Superior Court of Justice, dated July 5, 2011.

Epstein J.A.:

I.        OVERVIEW

[1]

The issues in this matrimonial case are entirely financial.  The trial
    judge dealt with various aspects of the parties disagreements over property
    and support.  Before this court, the appellant, Ella Dembeck, appeals the trial
    judges (1) treatment of the respondent Terence Wrights property interests at
    the date of marriage, (2) determination of the value of her business, and (3) determination
    of the value of the household items.  The appellant also challenges the amount
    of income the trial judge assigned to each spouse in order to determine the
    respondents support obligations, and thus the amount of support the respondent
    was ordered to pay.

[2]

The main question is this: under what circumstances, if any, does a
    spouse own on the date of marriage an entitlement to a severance payment that
    he or she later receives?

[3]

The trial judge concluded that a portion of the amount of severance the
    respondent was paid before separation when his employment was terminated was
    property owned by the respondent on the date of marriage.

[4]

For the reasons that follow, I disagree with this conclusion and would
    allow the appeal on this issue.  I would dismiss the appeal in respect of all
    other issues raised by the appellant.

II.       BACKGROUND

[5]

Given the nature of the issues, only a few background facts are
    necessary to provide context to the analysis.  More facts will be added, where
    necessary.

[6]

The parties were married on December 30, 1998; they separated on April
    19, 2007. There are two children in the family.  At the time of trial, Tamoril,
    the appellants son from a previous marriage, was 21 years old and a university
    student.  Neona, a child of the marriage, was a seven-year-old elementary
    school student.  Both children lived with the appellant, who was then 49. The
    respondent was 62.

[7]

When the parties married, the appellant was a full-time student and the
    respondent was working for a company later acquired by Unilever.  The appellant
    then obtained her degree and an early childhood education certificate and
    started a daycare business, while the respondent rose to a relatively senior
    position at Unilever.

[8]

In April 2007 the respondents employment was terminated. Upon his
    departure from the company on April 16, 2007, the respondent accepted a
    termination package and payout of his pension. The termination package totalled
    $190,000, before tax.  This was the combined amount owing to the respondent
    arising from Unilevers breach of the employment contract, agreed upon as 18
    months salary in lieu of notice (common law damages) and eight weeks pay
    under the
Employment Standards Act
,
R.S.O. 1990, c. E.14 (
ESA
severance). The respondent rolled $64,000 of the $190,000 into his RRSP and
    the remaining $126,000 was taxed as 2007 income, at the rate of 46.1%.

[9]

The parties separated three days after the respondents employment was
    terminated.

III.      THE TRIAL DECISION

[10]

The
    parties agreed on custody  the appellant would have custody of young Neona  and
    on terms of access.  They further agreed to share the cost of the s. 7 expenses
    of both children.  The trial judge was therefore only required to resolve
    various disputed financial issues.  He considered each issue discretely.

The Respondents Termination Package

[11]

In
    her Net Family Property statement (NFP) the appellant assigned a valuation
    day value to the respondents termination package of $157,841.  This was
    comprised of the $64,000 he rolled into his RRSP plus $93,841, representing the
    net amount available after tax, using a tax rate of 25.5%.

[12]

The
    respondents position, supported by an actuarial report, was that the
    termination package should be valued for the purposes of his NFP at $25,577. 
    This was the portion of the $190,000 that had accumulated during the marriage
    since, according to the respondent, most of the value of the termination package
    was property he brought into the marriage.

[13]

In
    resolving this issue, the trial judge treated the common law damages portion
    and the
ESA
severance portion of the $190,000 differently.  He
    concluded that the common law damages portion of the $190,000 had accumulated
    entirely during the marriage since all he had at the date of marriage was an
    employment contract containing an implied term that he was entitled to damages
    if his position were terminated without cause.  On this basis, the trial judge
    concluded that the respondent had no interest in the common law damages on the
    date of marriage as at that time there was no reason to believe that anything
    would happen that would entitle him to such damages. However, he held, at para.
    25, that because the
ESA
severance portion of the $190,000 had fully accrued
    prior to December 30, 1998, when the parties married, the trial judge held that
    it was a property interest the respondent owned as of that date.

[14]

The
    trial judge therefore ordered that the equalization payment be calculated on
    the basis that the respondent had brought the portion of the termination
    package made up of the
ESA
severance  namely, $35,241.26  into the
    marriage.

Business Valuation Issue

[15]

When
    the parties separated, the appellant was the co-owner and operator of a daycare
    centre, an interest she included in her NFP as having a valuation date value of
    $1,000.

[16]

The
    only support for this value was the appellants evidence: (1) that the business
    produced income that allowed her to obtain untaxed benefits but did not
    generate any profit, (2) that she took out a $15,000 loan and invested the
    money in the business, (3) that in 2007 the business spent almost $9,500 in
    advertising and (4) that it suffered when the other partner left.

[17]

The
    respondent, who admitted that he had no involvement with the daycare center and
    had no information about its financial performance, took the position that the
    business had a valuation date value of $10,000.

[18]

The
    trial judge, with the little evidence he had, assigned a valuation date value
    to the business of $5,000.

Value of Household Goods and the Vehicle that the Respondent
    brought into the marriage

[19]

The
    appellant and respondent gave evidence of what items they brought into the
    marriage and the value that should be assigned to them.  The appellants
    position was that each brought about the same amount into the marriage; the
    respondent valued his contribution at $9,500 more than the appellants.

[20]

The
    trial judge accepted the respondents position as he found his evidence was more
    specific.

Respondents Income

[21]

The
    evidence showed the respondents reported income as follows:

(a)   $114,132.63 in 2005;

(b)   $126,866.04 in 2006;

(c)   $680,534.42
    in 2007, which included an unsheltered pension payout of $627,620, leaving
    earned income of $52,914;

(d)   $6,357.50 in 2008;

(e)   $93,725.54
    in 2009, of which $93,123 was withdrawn from his RRSP.

[22]

The
    respondent testified that since separation he had neither been employed nor
    formally applying for any position.

[23]

The
    appellant sought to have the trial judge attribute income to the respondent of between
    $62,000 and $100,000  the former being his pension at age 65 and the latter
    his base salary when he left Unilever. The trial judge held the latter would
    have been the appropriate amount to attribute to the respondent but for the
    fact that the evidence did not support a finding that he could have found a
    comparable position.

[24]

However,
    the trial judge did conclude that the respondent was intentionally unemployed
    and imputed an income of $60,000. This amount was based on the trial judges
    view that the respondent, given his skills and experience, could have found some
    type of employment, even part-time, to produce an income of approximately that
    amount.

Spousal Support

[25]

The
    appellants evidence was that her income for the years between separation and
    trial was:

(a)

$3,000 in
    2007;

(b)

$40,000 in
    2008;

(c)

$40,000 in
    2009;

(d)

$40,500 in
    2010;

(e)

$40,500 in
    2011 (estimate).

[26]

The
    trial judge drew a negative inference from the appellants unsatisfactory
    efforts to establish her income and attributed to her the following amounts:
    $40,000 for 2007, $45,000 for 2008-2010 and $50,000 for 2011.


Motion to Adduce Fresh
    Evidence

[27]

At
    the outset of this appeal, the appellant applied to have fresh evidence
    admitted with respect to her 2007 income consisting of her income tax return
    and notice of assessment for the 2007 fiscal year, showing earnings of $3,000.

[28]

In
    my view the proposed fresh evidence does not meet the test established in
R.
    v. Palmer
, [1980] 1 S.C.R. 759:

1.

The evidence
    should generally not be admitted, if by due diligence, it could have been
    adduced at trial;

2.

The evidence, to
    be admitted, must be relevant, bearing upon a decisive or potentially decisive
    issue, at trial;

3.

The evidence, to
    be admitted must be credible, meaning reasonably capable of belief; and

4.

The evidence
    must be such that, if believed, could reasonably, when taken together with all
    of the other trial evidence, be expected to have affected the result.

While the proposed evidence is relevant and credible, I
    do not see how the appellant satisfies the first and fourth branches of the
    test.

[29]

With
    respect to the first branch, the appellant admits that the proposed evidence
    was available.  In fact, it was actually in hand at the time of trial. In her
    affidavit in support of the motion, she attempted to explain why she did not
    put the tax documentation into evidence on the basis that it was not necessary
    - she believed her viva voce evidence that she earned $3,000 in 2007 was not
    being challenged.

[30]

The
    problem with this argument is that an examination of the record as a whole
    establishes that her view that her 2007 income was not contested was not
    reasonably held. The appellant was examined and cross-examined in some detail
    on this issue.

[31]

Moreover,
    the
FLA
and the
Family Law Rules
,
O.Reg. 114/99
    specifically require a party applying for or responding to support orders to
    provide detailed and fully supported information concerning their income. 
    Support was in issue here.  The appellant, like the respondent, was obliged to
    prove her income over the period of time relevant to the relief she sought. The
    appellant failed to comply with this obligation at her peril.

[32]

Finally,
    with respect to the fourth part of the
Palmer
test, I am not persuaded
    that it is reasonable to expect that the evidence could have affected the trial
    judges decision.  I say this as, in the circumstances here, the income tax
    documentation, while credible evidence concerning the income the appellant
    reported to Revenue Canada for 2007, does not provide a complete picture of her
    income.  This is apparent from the appellants admissions under
    cross-examination that she received other income that year as well as benefits
    from her business.  She declared neither this other income nor the value of
    these benefits in her tax return.

[33]

I
    would therefore dismiss the application to admit this proposed evidence.

IV.     ISSUES

[34]

The
    appellant raises the following issues on appeal:

(a)

the trial
    judge erred in allowing the respondent a date of marriage deduction for the
    uncrystallized
ESA
severance portion of the termination package;

(b)

the trial
    judge erred in his determination of the valuation date value of the appellants
    business;

(c)

the trial
    judge erred in his determination of the date of marriage value of the parties
    household items and vehicles;

(d)

the trial
    judge erred in the amount of income he imputed to the appellant; and

(e)

the trial
    judge erred in the amount of income he imputed to the respondent.

V.      ANALYSIS

(a)     The
ESA
Severance Portion of the Termination
    Package.

[35]

The
    appellant challenges only the trial judges identification of $35,241.26, the
ESA
severance part of the $190,000 termination package, as property owned by
    the respondent as of the date of marriage.  She submits that, like the common
    law damages portion, the respondents right to
ESA
severance was not
    property owned by him until his employment was terminated without cause, just
    prior to the date of separation.


The Legal Framework

[36]

Section
    57 of the
ESA
provides for entitlement to
ESA
severance as
    follows:

57(1) No employer shall terminate the employment of
    an employee who has been employed for three months or more unless the employer
    gives,



(h) eight weeks notice in writing to the employee if
    his or her period of employment is eight years or more,

and such notice has expired.


[37]

As
    can be seen from these provisions, an employee does not have an absolute right
    to be paid
ESA
severance. An employee is only entitled to severance if
    his or her employment is terminated without notice.  The employer has no obligation
    to pay severance if the employee quits or retires.  Further, s. 57(10) provides
    that an employee is not entitled to
ESA
severance if he or she has
    been guilty of wilful misconduct or disobedience or wilful neglect of duty that
    has not been condoned by the employer.

[38]

Property
    and net family property are defined in s. 4(1) of the
Family Law Act
,
R.S.O. 1990, c. F.3 (
FLA
):

Net family property means the value of all the
    property, except property described in subsection (2), that a spouse owns on the
    valuation date, after deducting,

the spouses debts and other liabilities, and

the value of property,

other than a
    matrimonial home, that the spouse owned on the date of the marriage, after
    deducting the spouses debts and other liabilities, other than debts or
    liabilities related directly to the acquisition or significant improvement of a
    matrimonial home, calculated as of the date of the marriage;



[P]roperty means any interest, present or future,
    vested or contingent, in real or personal property and includes,

(a)     property over which a spouse has, alone or in
    conjunction with another person, a power of appointment exercisable in favour
    of himself or herself,

(b)     property disposed of by a spouse but over which
    the spouse has, alone or in conjunction with another person, a power to revoke
    the disposition or a power to consume or dispose of the property, and

(c)     in the case of a spouses rights under a
    pension plan, the imputed value, for family law purposes, of the spouses
    interest in the plan, as determined in accordance with section 10.1, for the
    period beginning with the date of the marriage and ending on the valuation
    date.

[39]

For
    the purposes of calculating net family property, property owned on the valuation
    date is defined in the same way as property owned on the date of marriage.

[40]

This
    somewhat circular definition is meant to address three issues:  what is
    property, what property is subject to deferred sharing, and the date upon which
    property is to be valued.  Here, the focus is on the first issue.  The question
    is under what circumstances, if any, a spouses potential entitlement to
ESA
severance that has accumulated before marriage should be categorized as
    property he or she owned on the date of marriage.

[41]

In
    answering this question, it is important to start with the foundational
    position that the meaning of property under the
FLA
must be guided by general
    property principles:
Caratun v. Caratun
(1992), 96 D.L.R. (4th) 404
    (Ont. C.A.), leave to appeal to S.C.C. refused, [1992] S.C.C.A. No. 531.

[42]

But,
    what are those principles? There is much debate as to what constitutes
    property: it is a juridical subject that eludes easy characterization. It has
    been said that in attempting to arrive at a sense of what property is, it is
    useful to think of it as less a thing, but rather a right, or better, a
    collection of rights (over things) enforceable against others. Bruce Ziff,
    Principles of Property Law, 5th ed. (Toronto: Carswell, 2010), at p. 2.

[43]

An
    understanding of property in its abstract form is an important footing for any
    determination of whether an interest should be classified as property, but within
    a statutory setting the principles of statutory interpretation are also
    relevant.

[44]

In
Lowe v. Lowe
(2006)
,
78 O.R. (3d) 760 (C.A.), Sharpe J.A. shed light on the specific issue of
    identifying property within proceedings governed by the
FLA
at para. 14,
    where he said:

In keeping with the modern approach to statutory
    interpretation, s. 4 should not be read as including any and every interest,
    even those bearing no relationship to the marriage partnership, simply because
    that interest is not specifically excluded.  While the scheme of the
FLA
is to give a broad definition to property and then exclude certain specific
    types of property
the definition of property itself must be given
    meaningful content and that meaningful content imposes limits on the definition
    of property limits apart from the specific exclusions
. [Emphasis added.]

[45]

Despite
    the importance of defining property broadly within the context of
FLA
proceedings, with one exception Ontario courts have consistently held that
    entitlement to severance pay is only property once it has crystallized.
[1]


[46]

In

Gasparetto v. Gasparetto
(1988), 15 R.F.L. (3d) 401 (Ont. H. Ct.
    J.), an early retirement incentive plan was held not to be property because
    there was no present or future right to any payment.  In
Blais v. Blais
(1992), 38 R.F.L. (3d) 256 (Ont. Gen. Div.), a retirement incentive payment was
    held not to be family property for similar reasons. In
Montreuil v.
    Montreuil
, [1999] O.J. No. 4450 (Sup. Ct. J.), the wifes severance pay
    was not included in family property, again due to the fact that she had no
    property right to it at the time of separation. In
Vitagliano v. Di Stavolo
(2001), 17 R.F.L. (5
th
) 194) (Ont. Sup. Ct. J.), the husbands
    post-separation severance payment was not included as property due to the fact
    the husband had no property right to it at the time of separation. And after a
    comprehensive analysis in
Slack v. Slack
, [2001] O.T.C. 941 (Sup.
    Ct.), the husbands severance payment was held not to be property due to the
    fact that it crystallized post-separation and had not come into existence
    during the marriage.

[47]

This
    court has, on two occasions, ruled on this issue.

[48]

In
Leckie v. Leckie
(2004), 238 D.L.R. (4th) 571, the trial judge
    included the value of severance packages received by both parties after the
    date of separation as property they owned as of valuation day. This court
    allowed the appeal on that issue, noting at para. 4 of a brief endorsement that
    [t]he severance packages did not exist at the date of separation. Neither
    party had any entitlement to such a package as at the date of valuation. They
    are not property as of separation.

[49]

Leckie
was referred to by this court in
Ross v. Ross
(2006)
, 83 O.R. (3d) 1, where the
    appellant relied on
Leckie
in arguing that the trial judge erred in  treating
    stock options as property. Rouleau J.A. concluded at para. 21 that:

[t]he present case can be distinguished from
Leckie
.
    Stock options granted as part of a remuneration package are different from
    severance packages. Severance packages are tied to a specific event, the employees
    termination. Where the offer of a severance package and the termination of the
    employee do not occur until after the date of separation, the employee has no
    right or entitlement to the severance package at the date of separation.
    Although the size of the severance package is often related to the length of
    service of the employee, it is the termination of the employment that creates
    the entitlement, and the length of prior service is used to determine the
    length of the notice period or pay in lieu of notice appropriate for that
    employee. In other words, the severance package is directed at compensating for
    the loss of employment and is not intended as pay for past service.

[50]

From
    these decisions it is clear that for a severance package to be considered
    property at the date of separation, there must be a right or entitlement to it
    at that date.  As previously indicated, the
FLA
, in defining property
    does not distinguish between date of marriage and date of separation.  It
    follows that, for a severance package to be considered property as of either of
    the two dates that form the basis of any equalization calculation, there must
    be a right or entitlement to it at that date.

Application to Facts of this Case

[51]

When
    the respondent and the appellant married, the respondent had the right to look
    to his employer for payment in accordance with the provisions of the
ESA
,
    legislation which, as set out above, restricts the circumstances under which an
    employer is obliged to pay severance.  It follows that, until his employment
    was terminated in circumstances where, according to the
ESA
, the
    employer was obliged to pay severance to the respondent, he had no a right or
    entitlement to severance. In my view, therefore, the trial judge erred in
    concluding that the respondents accumulated
ESA
severance as of the
    date of marriage, was property owned by him at that point in time.

[52]

Moreover,
    the trial judges conclusion with respect to this issue runs contrary to the
    binding decisions of this court in
Leckie
and
Ross
.

[53]

Finally,
    this conclusion, in my view, creates an internal inconsistency in the trial
    judges reasons.  He reasoned that the common law damages portion of the
    termination package was not date-of-marriage property on the basis that the
    respondents entitlement to damages for wrongful dismissal was uncertain.  He
    would have no right to common law damages unless his employment was terminated
    without cause.  The problem is that, as discussed, the respondents entitlement
    to
ESA
severance was similarly limited.

[54]

I
    conclude this portion of my analysis by turning to the respondents alternative
    argument advanced in oral submissions that his interest in the
ESA
severance part of the $190,000 retroactively became date-of-marriage property
    when his entitlement to the amount of
ESA
severance that had fully accumulated
    prior to marriage, crystallized before the date of separation.

[55]

The
    question this argument raises is whether an interest that is not property when
    the parties marry can be retroactively reclassified as property after a subsequent
    event renders it certain.

[56]

One
    need look no further than the wording of the
FLA
to understand why
    this question must be answered in the negative.  First, s. 4(1) of the Act
    defines property as including any interest, present or future, vested or
    contingent, in real or personal property.  There is nothing in this wording
    that gives the court jurisdiction to reclassify an interest as circumstances
    change.

[57]

Second,
    I note the observation made by Blair J.A. in
Serra v. Serra
,
2009
    ONCA 105, 307 D.L.R. (4th) 1, at para. 41, that [w]hereas other provinces have
    chosen different mechanisms for giving effect to the policy underlying modern
    family law legislation  that is, the equal division of family property in
    recognition of equal contributions to marriage  Ontario deliberately chose a
    fixed valuation date approach. For most practical purposes, that date is the
    date of separation. There is no discretion in the court to vary the valuation
    date. I would add that this fixed date approach is actually dependent on two
    fixed dates  the date of marriage and the date of separation.  In my view,
    reclassification of an interest that is not property at either of these two
    dates (even when circumstances change such that the interest can subsequently
    be identified as property) would be contrary to Ontarios mechanism for giving
    effect to the policy underlying modern family law legislation. This would
    permit on-going adjustments as to what is and what is not property, destroying
    the fixed date valuation identified by Blair J.A. in
Serra
.

[58]

Moreover,
    as previously mentioned, the question of whether
ESA
entitlement meets
    the definition of property under the
FLA
involves statutory interpretation. 
    In my view, expanding the definition of property in proceedings under the
FLA
to allow for retroactive reclassification would be contrary to the statutory
    intent.  This intent has been expressed in many ways, but for the purposes of making
    this point I go to the preamble of the Act itself.  The preamble identifies the
    Acts purpose as to provide in law for the orderly and equitable settlement of
    the affairs of the spouses upon the breakdown of the partnership.

[59]

To
    allow retroactive reclassification of property would be anything but orderly. 
    It would inject a substantial dose of uncertainty into a statutory framework in
    want of none.  It would also increase the consumption of limited resources of
    time, money and emotional energy that accompany the resolution of matrimonial
    disputes.

[60]

As
    far as the equities are concerned, the
FLA
already contains a
    solution.  Any legitimate concern over unfairness can be addressed through s.
    5(6) of the
FLA,
which allows variation of the equalization payment
    where an equal division of property would be unconscionable: see, for example,
Serra
,
in which Blair J.A. held that market-driven post-valuation date changes in
    the value of a property interest can be considered in the equalization payment
    under s. 5(6)(h).

[61]

In
    my view, the respondents retroactive reclassification proposal should be
    rejected for many reasons.  It not only is dependent on a tortuous definition
    of property, both generally and within the context of the
FLA
,
but
    also is contrary to a purposive interpretation of the Act.

[62]

For
    these reasons, I conclude that, regardless of how the argument is cast, the
    trial judge erred in finding that the respondents entitlement to
ESA
severance was property he owned on the day
he married the
    appellant.

(b)     Valuation of Appellants Business

[63]

The
    appellant submits that the trial judge made an incorrect finding of fact in
    valuing her business.  He arrived at a value that was not supported by the only
    available evidence  that of the appellant  and instead arrived at a
    compromise figure.

[64]

The
    trial judges approach to valuing the business was based on the fact that the
    business had some assets and provided the appellant with a small income stream
    as well as certain benefits.  The trial judge did his best with the limited
    evidence he had and I see no basis for appellate intervention.

[65]

I
    would therefore not give effect to this ground of appeal.

(c)     Value of Date of Marriage Household Assets

[66]

The
    appellant also takes issue with the trial judges finding that the respondent
    brought $9,500 more into the marriage than she did.   Again, the trial judge
    was put in the position of having to resolve this issue with virtually no
    assistance from the parties themselves.

[67]

The
    trial judge came to the conclusion he did because, as he stated, he preferred
    the respondents evidence for reasons he explained.

[68]

The
    trial judges conclusion is entitled to deference.  I would not give effect to
    this ground of appeal.

(d)    The Appellants Income

[69]

The
    appellant, once again, challenges the trial judges finding of fact.  She
    submits the amount imputed to her in 2007 should have been $3,000 and the
    support order should be adjusted accordingly.

[70]

My
    dismissal of the appellants application to introduce fresh evidence prevents access
    to any evidence to support her challenge to the trial judges findings with
    respect to her income.

[71]

I
    therefore would not give effect to this ground of appeal.

(e)     The Respondents Income

[72]

The
    appellant contends that the trial judge also erred in failing to include the
    $190,000 less tax as part of the respondents 2007 income. She further submits
    that, given the evidence and related jurisprudence, the imputed income from
    date of separation forward should be $100,000.

[73]

Again,
    I would not give effect to this ground of appeal.

[74]

The
    trial judge identified the primary issue relating to the respondents income as
    being the amount of income that should be attributed to him from the date of
    separation, forward.

[75]

In
    deciding to treat the $190,000 as an asset rather than income and in arriving
    at an imputed annual income of $60,000 for the respondent, the trial judge made
    findings based on a detailed consideration of the available evidence. This
    evidence included the circumstances relating to the respondents decision to
    accept the termination package including the implications of his choice having
    regard to the specifics of the package, his work history, his age, and
    ultimately his employability.

[76]

In
    my view, the trial judges conclusions were supported by the evidence and were
    well within the exercise of his discretion.

[77]

I
    would not, therefore, give effect to this ground of appeal.

VI.     DISPOSITION

[78]

For
    the foregoing reasons, I would allow the appeal in part and vary the judgment
    so that the equalization payment to be made by the respondent to the appellant
    would reflect a $35,241.26 increase in his NFP.

[79]

Success
    was divided.  I would make no order as to costs.

Released:

EG                                         Gloria
    Epstein J.A.

DEC -4 2012                          I agree E.E.
    Gillese J.A.


I agree Paul Rouleau





[1]
The one exception to which I refer is the decision of J. Wright J. in
Arvelin
    v. Arvelin
,
[1996] O.J. No. 412 (Gen. Div.), decided before this
    courts decision in
Leckie v. Leckie
(2004), 238 D.L.R. (4
th
) 571, that
    effectively overturned
Arvelin
,
    as described below.


